SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

440
CA 13-01985
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF ATLANTIC STATES LEGAL
FOUNDATION, INC., PETITIONER-APPELLANT,

                     V                                             ORDER

TOWN OF WEST MONROE AND TOWN OF HASTINGS,
RESPONDENTS-RESPONDENTS.


NOLAN & HELLER, LLP, ALBANY (CARL G. DWORKIN OF COUNSEL), FOR
PETITIONER-APPELLANT.

GILBERTI STINZIANO HEINTZ & SMITH, P.C., SYRACUSE (GARY T. KELDER OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Onondaga County (James P. Murphy, J.), entered July 2, 2013 in a CPLR
article 78 proceeding. The judgment granted the motion of respondents
to dismiss and dismissed the verified petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court